Dismissed and Opinion filed October 30, 2003








Dismissed and Opinion filed October 30, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00988-CV
____________
 
CHARLES OSOEZE, Appellant
 
V.
 
INTRACARE, Appellee
 

 
On Appeal from the 189th
District Court
Harris County, Texas
Trial Court Cause No. 01-36671
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment
signed July 21, 2003.
On October 14, 2003, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Opinion
filed October 30, 2003.
Panel consists of Chief Justice Brister and Justices Anderson and Seymore.